


109 HR 6270 IH: California Desert and Mountain

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6270
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mrs. Bono introduced
			 the following bill; which was referred to the
			 Committee on
			 Resources
		
		A BILL
		To designate certain Federal lands in Riverside County,
		  California, as wilderness, to designate certain river segments in Riverside
		  County as a wild, scenic, or recreational river, to adjust the boundary of the
		  Santa Rosa and San Jacinto Mountains National Monument, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 California Desert and Mountain
			 Heritage Act.
		IDesignation and
			 Expansion of Wilderness Areas
			101.Definition of
			 secretaryIn this title, the
			 term Secretary means—
				(1)with respect to
			 land under the jurisdiction of the Secretary of Agriculture, the Secretary of
			 Agriculture; and
				(2)with respect to
			 land under the jurisdiction of the Secretary of the Interior, the Secretary of
			 the Interior.
				102.Designation of
			 wilderness, Cleveland and San Bernardino National Forests, Joshua Tree National
			 Park, and Bureau of Land Management land in Riverside County,
			 California
				(a)Agua tibia
			 wilderness additionIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), certain land in
			 the Cleveland National Forest and certain land administered by the Bureau of
			 Land Management in Riverside County, California, together comprising
			 approximately 1,950 acres, as generally depicted on the map entitled
			 Agua Tibia Proposed Wilderness, Bureau of Land Management and Cleveland
			 National Forest and dated _____, is designated as wilderness and is
			 incorporated in, and shall be deemed to be a part of, the Agua Tibia Wilderness
			 designated by section 2(a) of Public Law 93–632 (88 Stat. 2154; 16 U.S.C. 1132
			 note).
				(b)Cahuilla mountain
			 wildernessIn accordance with
			 the Wilderness Act (16 U.S.C. 1131 et seq.), certain land in the San Bernardino
			 National Forest, California, comprising approximately 7,131 acres, as generally
			 depicted on the map entitled Cahuilla Mountain Proposed Wilderness, San
			 Bernardino National Forest and dated _____, is designated as wilderness
			 and, therefore, as a component of the National Wilderness Preservation System,
			 which shall be known as the Cahuilla Mountain Wilderness.
				(c)South fork san
			 jacinto wildernessIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), certain land in
			 the San Bernardino National Forest, California, comprising approximately 21,760
			 acres, as generally depicted on the map entitled South Fork San Jacinto
			 Proposed Wilderness, San Bernardino National Forest and dated _____, is
			 designated as wilderness and, therefore, as a component of the National
			 Wilderness Preservation System, which shall be known as the South Fork
			 San Jacinto Wilderness.
				(d)Santa rosa
			 wilderness additionIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), certain land in
			 the San Bernardino National Forest, California, comprising approximately 14
			 acres, as generally depicted on the map entitled Santa Rosa Proposed
			 Wilderness Addition, San Bernardino National Forest and dated _____, is
			 designated as wilderness and is incorporated in, and shall be deemed to be a
			 part of, the Santa Rosa Wilderness designated by section 101(a)(28) of Public
			 Law 98–425 (98 Stat. 1623; 16 U.S.C. 1132 note).
				(e)Beauty mountain
			 wildernessIn accordance with
			 the Wilderness Act (16 U.S.C. 1131 et seq.), certain land administered by the
			 Bureau of Land Management in Riverside County, California, comprising
			 approximately 16,700 acres, as generally depicted on the map entitled
			 Beauty Mountain Proposed Wilderness and dated _____, is
			 designated as wilderness and, therefore, as a component of the National
			 Wilderness Preservation System, which shall be known as the Beauty
			 Mountain Wilderness.
				(f)Joshua tree
			 national park wilderness additionIn accordance with the Wilderness Act (16
			 U.S.C. 1131 et seq.), certain land in Joshua Tree National Park, comprising
			 approximately 37,050 acres, as generally depicted on the map entitled
			 Joshua Tree National Park Proposed Wilderness Additions and
			 dated _____, is designated as wilderness and is incorporated in, and shall be
			 deemed to be a part of, the Joshua Tree Wilderness designated by section 1(g)
			 of Public Law 94–567 (90 Stat. 2692; 16 U.S.C. 1132 note).
				(g)Maps and
			 descriptions
					(1)In
			 generalAs soon as practicable after the date of the enactment of
			 this Act, the Secretary shall file a map and legal description of each
			 wilderness area and wilderness addition designated by this section with the
			 Committee on Resources of the House of Representatives and the Committee on
			 Energy and Natural Resources of the Senate.
					(2)Force of
			 lawA map and legal description filed under paragraph (1) shall
			 have the same force and effect as if included in this Act, except that the
			 Secretary may correct errors in the map and legal description.
					(3)Public
			 availabilityEach map and legal description filed under paragraph
			 (1) shall be filed and made available for public inspection in the appropriate
			 office of the Secretary.
					103.Joshua Tree
			 National Park potential wilderness
				(a)Designation of
			 potential wildernessCertain land in the Joshua Tree National
			 Park, comprising approximately 41,100 acres, as generally depicted on the map
			 entitled Joshua Tree National Park Potential Wilderness Addition
			 and dated _____, is designated potential wilderness and shall be managed by the
			 Secretary of the Interior insofar as practicable as wilderness until such time
			 as the land is designated as wilderness pursuant to subsection (b).
				(b)Designation as
			 wildernessThe land
			 designated potential wilderness by subsection (a) shall be designated as
			 wilderness and incorporated in, and be deemed to be a part of, the Joshua Tree
			 Wilderness designated by section 1(g) of Public Law 94–567 (90 Stat. 2692; 16
			 U.S.C. 1132 note), effective upon publication by the Secretary of the Interior
			 in the Federal Register of a notice that—
					(1)all uses of the land within the potential
			 wilderness prohibited by the Wilderness Act (16 U.S.C. 1131 et seq.) have
			 ceased; or
					(2)sufficient
			 inholdings within the boundaries of the potential wilderness have been acquired
			 to establish a manageable wilderness unit.
					(c)Map and
			 description
					(1)In
			 generalAs soon as
			 practicable after the date on which the notice required by subsection (b) is
			 published in the Federal Register, the Secretary shall file a map and legal
			 description of the land designated as wilderness and potential wilderness by
			 this section with the Committee on Resources of the House of Representatives
			 and the Committee on Energy and Natural Resources of the Senate.
					(2)Force of
			 lawThe map and legal description filed under paragraph (1) shall
			 have the same force and effect as if included in this Act, except that the
			 Secretary may correct errors in the map and legal description.
					(3)Public
			 availabilityEach map and legal description filed under paragraph
			 (1) shall be filed and made available for public inspection in the appropriate
			 office of the Secretary.
					104.Administration
			 of wilderness
				(a)ManagementSubject
			 to valid existing rights, the land designated as wilderness or as a wilderness
			 addition by this title shall be administered by the Secretary in accordance
			 with the Wilderness Act (16 U.S.C. 1131 et seq.), except that—
					(1)any reference in that Act to the effective
			 date of that Act shall be deemed to be a reference to—
						(A)the date of the
			 enactment of this Act; or
						(B)in the case of the
			 wilderness addition designated by subsection (b) of section 103, the date on
			 which the notice required by such subsection is published in the Federal
			 Register; and
						(2)any
			 reference in that Act to the Secretary of Agriculture shall be deemed to be a
			 reference to the Secretary that has jurisdiction over the land.
					(b)Incorporation of
			 acquired land and interestsAny land within the boundaries of a
			 wilderness area or wilderness addition designated by this title that is
			 acquired by the United States shall—
					(1)become part of the
			 wilderness area in which the land is located; and
					(2)be
			 managed in accordance with this title, the Wilderness Act (16 U.S.C. 1131 et
			 seq.), and any other applicable law.
					(c)WithdrawalSubject
			 to valid rights in existence on the date of enactment of this Act, the land
			 designated as wilderness by this title is withdrawn from all forms of—
					(1)entry,
			 appropriation, or disposal under the public land laws;
					(2)location, entry,
			 and patent under the mining laws; and
					(3)disposition under
			 all laws pertaining to mineral and geothermal leasing or mineral
			 materials.
					(d)Fire, insect,
			 and disease management activitiesThe Secretary may take such measures in a
			 wilderness area or wilderness addition designated by this title as are
			 necessary for the control and prevention of fire, insects, and diseases, in
			 accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1))
			 and House Report No. 98–40 of the 98th Congress.
				IIWild
			 and Scenic River Designations
			201.Wild and scenic
			 river designations, Riverside County, California
				(a)Section 3(a) of
			 the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the
			 end the following new paragraphs:
					
						(_)North Fork San Jacinto River,
				CaliforniaThe following segments of the North Fork San Jacinto
				River in the State of California, to be administered by the Secretary of
				Agriculture:
							(A)The 2.12-mile segment from the source of
				the North Fork San Jacinto River at Deer Springs in Mt. San Jacinto State Park
				to the State Park boundary, as a wild river.
							(B)The 1.66-mile segment from the Mt. San
				Jacinto State Park boundary to the Lawler Park boundary in section 26, township
				4 south, range 2 east, San Bernardino meridian, as a scenic river.
							(C)The 0.68-mile segment from the Lawler
				Park boundary to its confluence with Fuller Mill Creek, as a recreational
				river.
							(D)The 2.15-mile segment from its
				confluence with Fuller Mill Creek to .25 miles upstream of the 5S09 road
				crossing, as a wild river.
							(E)The 0.6-mile segment from .25 miles
				upstream of the 5S09 Road crossing to its confluence with Stone Creek, as a
				scenic river.
							(F)The 2.91-mile segment from the Stone Creek
				confluence to the northern boundary of section 17, township 5 south, range 2
				east, San Bernardino meridian, as a wild river.
							(_)Fuller Mill Creek,
				CaliforniaThe following segments of Fuller Mill Creek in the
				State of California, to be administered by the Secretary of Agriculture:
							(A)The 1.2-mile segment from the source of
				Fuller Mill Creek in the San Jacinto Wilderness to the Pinewood property
				boundary in section 13, township 4 south, range 2 east, San Bernardino
				meridian, as a scenic river.
							(B)The 0.9-mile segment in the Pine Wood
				property, as a recreational river.
							(C)The 1.4-mile segment from the Pinewood
				property boundary in section 23, township 4 south, range 2 east, San Bernardino
				meridian, to its confluence with the North Fork San Jacinto River, as a scenic
				river.
							(_)Palm Canyon Creek,
				CaliforniaThe 8.1-mile
				segment of Palm Canyon Creek in the State of California from the southern
				boundary of section 6, township 7 south, range 5 east, San Bernardino meridian,
				to the San Bernardino National Forest boundary in section 1, township 6 south,
				range 4 east, San Bernardino meridian, to be administered by the Secretary of
				Agriculture as a wild river.
						(_)Bautista Creek,
				CaliforniaThe 9.8-mile
				segment of Bautista Creek in the State of California from the San Bernardino
				National Forest boundary in section 36, township 6 south, range 2 east, San
				Bernardino meridian, to the San Bernardino National Forest boundary in section
				2, township 6 south, range 1 east, San Bernardino meridian, to be administered
				by the Secretary of Agriculture as a recreational
				river.
						.
				IIIBoundary
			 Adjustment
			106.Boundary
			 adjustment, Santa Rosa and San Jacinto Mountains National
			 MonumentSection 2 of the
			 Santa Rosa and San Jacinto Mountains National Monument Act of 2000 (Public Law
			 106–351; 114 U.S.C. 1362; 16 U.S.C. 431 note) is amended by adding at the end
			 the following new subsection:
				
					(e)Expansion of
				boundariesIn addition to the land described in subsection (c),
				the lands identified as additions to the National Monument on the maps entitled
				Santa Rosa and San Jacinto Mountains Addition, Santa Rosa Peak
				Area, and Santa Rosa and San Jacinto Mountains Addition, Snow
				Creek Area and dated _____, are included within the boundaries of the
				National
				Monument.
					.
			
